Citation Nr: 0104898	
Decision Date: 02/16/01    Archive Date: 02/20/01	

DOCKET NO.  99-20 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for a 
postoperative left tibia stress fracture, currently rated 10 
percent disabling.

2.  Entitlement to an increased evaluation for a right tibia 
stress fracture, currently rated 10 percent disabling. 

3.  Entitlement to service connection for a left hip disorder 
as secondary to service-connected bilateral tibia stress 
fractures.

4.  Entitlement to service connection for a right hip 
disorder as secondary to service-connected bilateral tibia 
stress fractures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1974 to 
September 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina Regional Office (RO), which granted the veteran 
entitlement to increased evaluations, from noncompensable to 
10 percent, for each of his service-connected tibia stress 
fractures.  This determination also denied the veteran 
entitlement to service connection for left and right hip 
disorders as secondary to his service-connected bilateral 
tibia stress fractures.  


REMAND

For the reasons set forth below, the veteran's claims for 
increased evaluations for service-connected bilateral tibia 
stress fractures as well as his claims for secondary service 
connection for left and right hips disorders (i.e. a 
bilateral hip disorder) must be remanded for additional 
development and adjudication.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 ___ (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs with respect to the duty to assist, and 
supersedes the decisions of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub. nom. Morton v. Gober, No. 96-15117 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which has 
held that VA cannot assist in the development of a claim that 
is not well grounded.  The change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, ____ (2000).  See also, Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
with respect to the issues on appeal is now required.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C.A. §§ 5102, 5103, 5103(A), and 5107).  In 
addition, because a VA regional office has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
is potentially prejudicial to the appellant if the Board were 
to proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOGCPREC Op. No. 16-92 (July 
24, 1992).

On remand, the veteran should undergo a comprehensive VA 
orthopedic examination to determine the nature and severity 
of his bilateral tibia stress fractures.  This is necessary 
as there is no opinion on file which adequately addresses 
this matter.

It is also noted that the veteran maintains that his service-
connected bilateral tibia stress fractures were evaluated by 
a service department Physical Evaluation Board in August 1977 
as 20 percent disabling and permanent.  He notes that an RO 
rating action in 1977, granting service connection for his 
bilateral stress fractures, awarded him a combined 20 percent 
disability evaluation.  He argues that since his impairment 
attributable to his service-connected bilateral tibia stress 
fractures has only worsened, an RO rating action, dated in 
January 1983, reducing the disability evaluations for each of 
his bilateral stress fractures from 10 percent to 
noncompensable was essentially erroneous.  While the RO 
appears to have construed the veteran's statements as a claim 
for an earlier effective date, it is clear to the Board that 
he is asserting a claim that the RO's January 1983 
determination was clearly and unmistakably erroneous under 
the provisions of 38 C.F.R. § 3.105(a) (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that all issues "inextricably intertwined" 
with the issues certified for appeal are to be identified and 
developed prior to appellate review.  Harris v. Derwinski, 
1 Vet. App. 180 (1991).  As the issue of clear and 
unmistakable error with respect to the decision by the RO in 
January 1983 is "inextricably intertwined" with the issue of 
increased evaluations for the veteran's service-connected 
bilateral tibia stress fractures and has not been addressed 
by the RO, the case must also be remanded to the RO in 
accordance with the holding in Harris.  

The veteran is also seeking secondary service connection for 
left and right hip problems, which he asserts in his May 1999 
notice of disagreement now includes osteoarthritis.  While a 
VA examination in January 1998 considered and essentially 
discounted any relationship between the veteran's service-
connected disabilities and his bilateral hip disorder 
(indicated on that examination to consist of inflammatory 
arthralgias with no X-ray evidence of osteoarthritis), the 
veteran's representative has requested further VA examination 
to address the question of aggravation.  Here the Board notes 
that in Allen v. Brown, 7 Vet. App. 439 (1995), the Court 
held that "disability" as used in 38 U.S.C.A. § 1110 (West 
1991) refers to impairment of earning capacity and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition shall be compensated.  Thus 
pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a) 
(2000), when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, a veteran shall be compensated for the 
degree of disability but only that degree over and above the 
degree of disability existent prior to aggravation.  

Thus, even if the RO on remand should again determine that 
the veteran's hip disabilities, including osteoarthritis if 
shown, were not proximately due to or the result of his 
service-connected disabilities, the RO should consider 
whether these hip disabilities have been aggravated by his 
service-connected disabilities and, if so, the level of 
disability attributable to aggravation must be determined.  

Finally, the record suggests that additional relevant medical 
reports are available; as such, an attempt should be made to 
secure such records, including any outstanding VA medical 
records regarding his legs and hips.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

In light of the foregoing and in order to fairly and fully 
adjudicate the veteran's claims, this case is REMANDED to the 
RO for the following actions:
 
1.  The RO should obtain copies of the 
veteran's pertinent private and VA medical 
treatment records subsequent to January 
1998 and have these incorporated into his 
claims file, including but not limited to 
outstanding treatment records from the VA 
facility in Winston-Salem, North Carolina. 

2.  Once the above-mentioned records are 
received into the claims file, the RO 
should schedule the veteran for an 
orthopedic examination to determine the 
severity of his bilateral tibia stress 
fractures as well as the nature and 
etiology of any left and/or right hip 
disorders.  All appropriate tests are to 
be conducted and X-rays taken.  The 
veteran's claims folder together with a 
copy of this REMAND must be provided to 
and reviewed by the examiner piror to the 
examination.  The examiner is to report 
detailed findings both positive and 
negative, and provide a complete rationale 
for any opinion expressed.  With regard to 
his increased ratings claims, all findings 
necessary for rating the bilateral tibia 
stress fractures should be reported in 
detail.  With regard to his service 
connection claims, the examiner must offer 
an opinion whether it is at least as 
likely as not that the veteran's service-
connected bilateral stress fractures 
caused any current left or right hip 
disabilities.  If the examiner is of the 
opinion that there is no etiological or 
causal relationship between the veteran's 
current hip disabilities and his service-
connected bilateral tibia stress 
fractures, the examiner must then offer an 
opinion whether it is at least as likely 
as not that any hip disabilities have 
increased in severity due to the service-
connected bilateral tibia stress 
fractures.  If it is determined that any 
hip disabilities found were aggravated by 
the service-connected disabilities, an 
opinion as to the degree of disability 
existing prior to such aggravation is 
requested.  If the examiner is unable to 
provide any part of any requested opinion 
that fact should be noted in the 
examination report together with a 
detailed rationale explaining why the 
opinion could not be provided.  A complete 
written rationale must be offered for any 
opinion expressed.

The veteran must be properly informed of 
his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

3.  Following completion of the foregoing, 
the RO must review the claims file and 
ensure all the above-mentioned development 
has been completed in full.  If any 
development is incomplete, including if 
the examination does not include all 
requested opinions, or if the opinion does 
not include supporting rationale, 
appropriate corrective action is to 
implemented at once.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5012, 5013, 5013(A), and 5017) are 
fully complied with and satisfied.  For 
further guidance on the processing of this 
case in light of the changes in the law, 
the RO should refer to VBA Fast Letters 
00-87 (November 17, 2000), and 01-02 
(January 9, 2001), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered. 

5.  The RO should take  adjudicative 
action on whether or not there was clear 
and unmistakable error in the January 
1983 rating decision which decreased the 
disability evaluations assigned for each 
of the veteran's service-connected 
bilateral tibia stress fractures.  The RO 
should provide the veteran and his 
representative notice of the 
determination and if appropriate, the 
right to appeal.  If a timely notice of 
disagreement is filed, the veteran and 
his representative should be furnished 
with a statement of the case which 
summarizes the pertinent evidence, all 
applicable laws and regulations, to 
include 38 C.F.R. § 3.105(a), and 
reflects detailed reasons and bases for 
this decision.  The veteran and his 
representative should be given time to 
respond to the statement of the case.

6.  The RO should also review the 
veteran's claims for increased ratings 
and service connection based on all of 
the evidence on file.  All appropriate 
laws and regulations should be applied.  
If the benefits being sought by the 
veteran are not resolved to his 
satisfaction, he should be sent a 
supplemental statement of the case. 

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	K. Parakkal
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


